Citation Nr: 0908689	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed right hand 
disorder. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1972 to 
November 1986.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 RO rating 
decision.  

The Veteran requested a hearing at the Board in Washington, 
DC in his August 2004 Substantive Appeal.  He was scheduled 
for a hearing in September 2005, but failed to report without 
explanation.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).

In April 2006 the Board remanded the issue on appeal to the 
RO, via the Appeals Management Center (AMC) for further 
development. 

The Board notes that during the pendency of the appeal the 
issue of entitlement to service connection for claimed 
scoliosis with back pain was granted service connection by a 
June 2007 RO rating decision.  Therefore, it was a total 
grant of benefits sought on appeal and therefore, that issue 
is no longer before the Board. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran was treated during service for pain of the 
fingers of the right hand. 

3.  The Veteran's right hand condition is less likely then 
not due to any disease or injury of his active service.  



CONCLUSION OF LAW

The Veteran's right hand condition is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2002, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the June 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2002 letter, a May 2006 letter, and an October 
2006 letter also satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2002, May 2006, and October 2006 letters advised 
the Veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the November 2002 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in May 2006. 

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in May 2007.

The Veteran failed to show to his Board therefore, he waived 
his right to a hearing before the RO and/or before the Board.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a right hand condition.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran asserts that his current right hand disability 
had its onset in service and required surgery on his right 
middle finger in the area of the knuckle and on the palmar 
surface of the right near the digit in service.  

A careful review of the service treatment record revealed 
shows that he was treated for complaints of pain of the third 
fingers of the right hand.  Swelling of the proximal 
interphalangeal (PIP) joint was noted.  An X-ray study was 
negative for fracture.  

A service treatment record dated in June 1983 stated that he 
had complaints of edema, pain and stiffness to the 2nd, 3rd, 
and 4th digits of the right hand.  He was noted to have 
limited range of motion and increased pain.  His history was 
negative for trauma.  

At his separation examination in November 1986. a "SC" of 
the first knuckle of the right middle finger was noted.  

At a May 2007 VA examination, the Veteran reported having 
swelling of the thumb, index finger and middle finger of his 
right hand and being diagnosed with tenosynovitis due to 
overuse because of typing.  He reported being placed on 
limited duty and, while on leave, seeing a civilian doctor 
who diagnosed arthritis.  He stated that he had surgery on 
his middle finger at the Portsmouth Naval Hospital during 
service and was scheduled for physical therapy but could not 
go because he was deployed.  

The VA examiner found that the Veteran had decreased strength 
with resistance in the right middle finger related to a right 
middle finger strain.  The X-ray studies did not reveal any 
significant arthritis or bony injury.  The Veteran reported 
difficulty closing his right hand and making a fist secondary 
to pain in the right middle finger.  

The VA examiner noted that the Veteran had a deformity of the 
right middle finger manifested by angulation at the "DIP" 
joint.  The Veteran also was noted to painful reduced motion 
of the distal and proximal interphalangeal joints of that 
digit.  

After a careful review of the record, the Board finds that 
the evidence is in relative equipoise in showing that the 
Veteran has  right hand middle finger disability involving 
the distal and proximal interphalangeal joints that as likely 
as not had its clinical onset during his extensive period of 
active service.  While the records do not reflect surgery 
involving the right middle finger or hand during service, a 
scar was identified on the right knuckle.  This finding, in 
the Board's opinion, lends significant support to the 
Veteran's assertions of having had surgery on that digit in 
service.   

In addition, the Board finds the statements of the Veteran to 
be credible in establishing a continuity of symptomatology 
since service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Lay evidence of 
symptomatology is pertinent to a claim of service connection, 
if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-27 (1993).  

Here, given the manifestations identified in service, the 
medical evidence is consistent with the Veteran's history of 
having right middle finger problems beginning in and 
continuing after service. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for a right middle finger disability 
manifested by deformity and limited painful motion is 
warranted.  


ORDER

Service connection for a right middle finger disability 
manifested by deformity and reduced painful motion is 
granted.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


